Name: Commission Regulation (EEC) No 3420/91 of 25 November 1991 altering the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 91 Official Journal of the European Communities No L 324/17 COMMISSION REGULATION (EEC) No 3420/91 of 25 November 1991 altering the export refunds on products processed from cereals and rice 3155/91 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fifth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Regulation (EEC) No 3155/91 0 ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No Article 1 The export refunds on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 ( ®) as fixed in the Annex to Regulation (EEC) No 3155/91 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 26 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission [') OJ No L 281 , 1 . 11 . 1975, p. 1 . ;2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . P) OJ No L 299, 30 . 10 . 1991 , p. 37. (6) OJ No L 281 , 1 . 11 . 1975, p. 65. No L 324/ 18 Official Journal of the European Communities 26. 11 . 91 ANNEX to the Commission Regulation of 25 November 1991 altering the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund Product code Refund 1102 20 10 100 108,15 1104 23 10 100 115,88 1102 20 10 300 92,70 1104 23 10 300 88,84 1102 20 10 900  1104 23 10 900  1102 20 90 100 92,70 1104 29 11 000  1102 20 90 900  1104 29 15 000  1102 30 00 000  1104 29 19 000  1102 90 10 100 126,48 1104 29 91 000 84,65 1102 90 10 900 86,01 1104 29 95 000 107,49 1102 90 30 100 152,96 1104 30 10 000 21,16 1102 90 30 900  1104 30 90 000 19,31 1103 12 00 100 152,96 1107 10 11 000 150,68 1103 12 00 900  1107 10 91 000 150,09 1103 13 11 100 139,05 1108 11 00 200 169,30 1103 13 11 300 108,15 1108 11 00 300 169,30 1103 13 11 500 92,70 1108 11 00 800  1103 13 11 900  1108 12 00 200 123,60 1103 13 19 100 139,05 1108 12 00 300 123,60 1103 13 19 300 108,15 1108 12 00 800  1103 13 19 500 92,70 1108 13 00 200 123,60 1103 13 19 900  1108 13 00 300 123,60 1103 13 90 100 92,70 1108 13 00 800  1103 13 90 900  1108 14 00 200  1103 14 00 000  1108 14 00 300  ... 1103 19 10 000 107,49 1108 14 00 800  1103 19 30 100 130,70 1108 19 10 200 198,31 1103 19 30 900  1108 19 10 300 198,31 1103 21 00 000 86,34 1108 19 10 800  1103 29 20 000 86,01 1108 19 90 200  1103 29 30 000  1108 19 90 300  1103 29 40 000  1108 19 90 800  1104 11 90 100 126,48 1109 00 00 100 0,00 1104 11 90 900  1109 00 00 900  1104 12 90 100 169,96 1702 30 51 000 161,45 1104 12 90 300 135,97 1702 30 59 000 123,60 1104 12 90 900  1702 30 91 000 161,45 1104 19 10 000 86,34 1702 30 99 000 123,60 1104 19 50 110 123,60 1702 40 90 000 123,60 1104 19 50 130 100,43 1702 90 50 100 161,45 1104 19 50 150  1702 90 50 900 123,60 1104 19 50 190  1702 90 75 000 169,18 1104 19 50 900 :  1702 90 79 000 117,42 1104 19 91 000  2106 90 55 000 123,60 1104 21 10 100 126,48 2302 10 10 000 19,70 1104 21 10 900  2302 10 90 100 19,70 1104 21 30 100 126,48 2302 10 90 900  1104 21 30 900  2302 20 10 000 19,70 1104 21 50 100 168,64 2302 20 90 100 19,70 1104 21 50 300 134,91 2302 20 90 900  1104 21 50 900  2302 30 10 000 19,70 1104 2210 100 135,97 2302 30 90 000 19,70 1104 2210 900  2302 40 10 000 19,70 1104 22 30 100 144,47 2302 40 90 000 19,70 1104 22 30 900  2303 10 11 100 61,80 1104 22 50 000  2303 10 11 900  NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).